Citation Nr: 1403769	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-40 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C as a result of a colonoscopy.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Houston, Texas, that, in pertinent part, granted entitlement to service connection for bilateral hearing loss at a noncompensable disability rating, denied entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C, denied service connection for hepatitis C, and denied entitlement to service connection for skin cancer, due to sun exposure.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript is associated with the record. 

In an August 2013 rating decision, service connection for a skin disorder was granted and no appeal has been initiated on a "downstream issue", so there is no matter before the Board involving the service-connected skin disorder.

Compensation under 38 U.S.C.A. § 1151 for residuals of a stroke and hepatitis C and service connection for hepatitis C are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

Throughout the appeal, the Veteran's bilateral hearing loss was manifested by no worse than Level I hearing impairment in each ear.
CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As the January 2006 rating decision on appeal granted service connection for bilateral hearing loss, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary SOC was issued in September 2009.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are adequate for rating purpose.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria and Analysis

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993)

Relevant laws and regulations stipulate that evaluations of defective hearing range from non-compensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria). 

The ratings schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations of hearing impairment in both ears.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(h). 

In cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran contends that his bilateral hearing loss disability should be awarded a compensable evaluation throughout the appeal period.  Based on a review of the record, the Board finds there is no period during the course of the appeal in which the Veteran's bilateral hearing loss warrants a compensable rating.

During the course of the appeal, the Veteran was afforded 2 VA examinations that assessed the level of hearing impairment.  On September 2008 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
65
75
LEFT
25
25
45
75
80

The pure tone threshold average was 48 in the right ear and 56 in the left ear. Speech audiometry revealed speech recognition ability of 100 percent in each ear.

On May 2013 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
55
70
LEFT
20
35
50
65
75

The pure tone threshold average was 48 in the right ear and 56 in the left ear. Speech audiometry revealed speech recognition ability of 92 percent in each ear.

The record also contains two private Beltone audiograms in December 2011 and May 2013.  These private reports were provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995); cf. Savage v. Shinseki, 24 Vet. App. 259 (2011).

The Board interprets the 2011audiological evaluation's pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
65
75
LEFT
25
40
50
70
75

The pure tone threshold average was 51 in the right ear and 59 in the left ear.  The tests included discrimination testing, but did not indicate Maryland CNC was used.

The Board interprets the 2013 audiological evaluation's pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
70
80
LEFT
35
35
60
75
85

The pure tone threshold average was 64 in the right ear and 64 in the left ear.  The tests included discrimination testing, but did not indicate Maryland CNC was used.

Applying the findings of the first VA examination to Table VI shows that the Veteran had Level I impairment in each ear.  Since these findings do not represent an exceptional hearing pattern and since the examiner did not certify that the use of the speech discrimination test is not appropriate, the findings were then applied to Table VII.  See 38 C.F.R. §§ 4.85, 4.86 (2013).

Based on application of Table VII, the Veteran's bilateral hearing impairment was consistent with a noncompensable (0 percent) rating.

Applying the findings of the second VA examination to Table VI shows that the Veteran had Level I impairment in each ear.  Again, there were no exceptional hearing patterns shown or certification from the audiologist to warrant application of Table VIa.  After application of Table VII, the degree of hearing impairment continues to be consistent with a noncompensable (0 percent) rating.

The private audiograms are invalid for the purposes of establishing a rating since the formula used to determine hearing acuity requires a Maryland CNC discrimination test and, as noted, the private records did not indicate that this particular test was used to assess speech discrimination.

Based on the evidence, the record shows that the Veteran's bilateral hearing loss did not meet the criteria for a compensable rating; therefore, a higher rating is not warranted.

The rating for a hearing disability is based on clinical data obtained from audiometry testing.  Lendenmann, supra.  The Board does not dispute that he Veteran may have noticed a change in his hearing, but only an audiometry test can determine to what degree the hearing changed with the requisite specificity such that a rating may be assigned.  While the private audiogram contained findings suggesting greater hearing impairment, in the absence of Maryland CNC speech discrimination scores accompanying them these findings are incomplete and insufficient to rate the disability.  

The preponderance of the evidence is against the assignment higher staged ratings; therefore, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board also considered whether referral for extra schedular consideration is warranted under 38 C.F.R. § 3.321 (2013), but finds that it is not.  The determination of whether a claimant is entitled to an extra schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra schedular rating is warranted.  Id.   

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are contemplated by the rating criteria.  The criteria considered both the symptoms involved and the level of impairment produced by including both audiogram findings and speech recognition test scores.  Here, the Veteran testified he had difficulty hearing conversations due to ringing in his ears, which is more a consequence of his tinnitus rather than hearing loss disability.  He also reported he could always hear emergency vehicles while driving and that he had he had difficulty with conversations and more subtle sounds.  See page 9 of the hearing transcript.  On VA examination, the Veteran reported his hearing loss likely resulted in decreased speech understanding ability during occupational and daily activities and in listening environments with background noise present.  He would be disqualified from any occupations that require normal hearing as a condition of employment.

The Court has held that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has considered the functional effect of the hearing loss disability as described above in considering whether an extra schedular rating is appropriate.  Hearing loss is expected to include some difficulty in communication and with hearing various sounds, but the Veteran has not demonstrated nor does the evidence suggest that hearing loss impairment is present which was not accounted for during testing, nor is outside the scope of the schedular criteria.  As for the second Thun inquiry, there is also no evidence of hospitalization or marked interference in employment.  Thus, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted. Thun, supra. 


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran contends he contracted hepatitis C in service as a result of exposure to human blood in Vietnam or through immunization.  An examination with an opinion is needed to decide the claim.  

He also contends VA caused his hepatitis C and that lack of treatment resulted in additional disability.  In order to decide whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for hepatitis treatment records must be obtained to determine the status of the Veteran's hepatitis C and an opinion is needed to determine if the Veteran incurred additional disability, and whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.

A May 2013 rating decision denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.  The Veteran's notice of disagreement was received in August 2013 but an SOC was not issued.  If VA fails to issue an SOC after a valid NOD is filed, then the claim remains pending.  See Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  The Board must then remand the claim for issuance of and SOC and to give the Veteran an opportunity to respond by timely filing a substantive appeal (VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative an SOC in response to the August 2013 NOD concerning entitlement to 38 U.S.C.A. § 1151 compensation for residual stroke.  He also must be advised that, for the Board to have jurisdiction to adjudicate this additional claim, he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) responding to the SOC.  Should he submit a timely substantive appeal, this claim should be returned to the Board for further appellate consideration.

2.  Obtain and associate with the claims file copies of any ongoing VA treatment records for hepatitis C since August 2007.  The Veteran testified in June 2012 that he recently started receiving treatment for hepatitis C through Medicaid.  Obtain copies of treatment records from University Health System since August 2011and associate them with the claims file.

3.  The Veteran indicated he applied for Social Security benefits due to his disabilities, so copies of any decision and all medical records considered must be obtained. 

4.  Then arrange for a VA examination and opinion in connection with the Veteran's hepatitis C.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

(a) Based upon a review of the record to include all recent treatment records added to the file, the physician respond to the following:

(i) Did the Veteran at least as likely as not contract hepatitis C through exposure to human blood in service?  

* The examiner is advised the Veteran testified exposure occurred when one man killed another man and that there was blood everywhere.  He entered the area right behind the senior medic.  

* The examiner is also advised that service treatment records and VA treatment records show he had a long history of drug use prior to and after service that included heroin, cocaine, intravenous drug abuse, and multiple accidental needle sticks.  He also reported having a post service blood transfusion.

(ii) Did the Veteran at least as likely as not (50% or greater probability) contract hepatitis C through immunization shots during service?

(iii) Did the Veteran sustain additional disability at least as likely as not (50% or greater probability) caused by the lack of VA treatment for hepatitis C?  If so, please identify the nature of the additional disability.

* The examiner is advised that VA treatment records in 2006 and 2007 show VA did not treat the Veteran's hepatitis C due to his alcohol use and depressive symptoms.  

(iv) Was such additional disability at least as likely as not caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part?

(v) Or, was such additional disability the result of an event not reasonably foreseeable (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)?

(b) The physician is advised that proximate cause due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination may be established by showing that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider, including failure to timely diagnose or properly treat a disease or injury, or that VA failed to obtain informed consent for the hospital care, medical or surgical treatment, or examination.  Proximate cause due to an unforeseen event is determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.

(c) If an examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

(d) All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Undertake any additional development deemed necessary and then readjudicate the issue of service connection for a heart disorder that is on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

6.  Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


